NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             OCT 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10139

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01141-DCB-JR-
                                                 1
  v.

RICARDO TLATEMPA-TORRES,                         MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 12, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Ricardo Tlatempa-Torres appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tlatempa-Torres contends that the sentence, which is at the bottom of the

applicable Sentencing Guidelines range, is substantively unreasonable. We review

for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

district court did not abuse its discretion in imposing the 46-month sentence. The

sentence is not substantively unreasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) factors, including the appellant’s

criminal history, the seriousness of the offense, and the need for the sentence to

provide deterrence and protect the public. See id.; United States v. Valencia-

Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010).

      AFFIRMED.




                                           2